Case 1:17-cv-06028-SHS-KNF Document 74 Filed 03/04/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

X
JIN YUE YOU, as Administrator of the Estate : 17-Cv-6028 (SHS)
of Kar Chor You, deceased
Plaintiff,
~v- | ORDER
PEDRO TEIXEIRA, INC., and MAYKEL :
FELIZ-TEJEDA,
Defendants.
Xx

 

SIDNEY H. STEIN, U.S. District Judge.

The Court wishes to bring to the parties’ attention, Local Rule 47.1, Assessment of Jury Costs, of
the Local Rules of the United States District Courts for the Southern and Eastern Districts of New York.

Dated: New York, New York
March 4, 2021

SO ORDERED:

Us

Sidney W Stein, U.S.D.J.

 

 
